Citation Nr: 0927413	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to 
November 1945.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  This matter was previously before the 
Board in October 2006 at which time it was remanded for 
additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

As the Board noted in its remand dated in October 2006, the 
evidence in this case shows that the Veteran presently has 
bilateral hearing loss that meets VA's definition of hearing 
impairment.  See 38 C.F.R. § 3.385.  The evidence also 
contains the Veteran's assertions that his hearing loss is 
due to ear infections that he purportedly had early on in 
service, in the fall of 1942 at Camp Bradford, in Norfolk, 
Virginia, and/or to noise exposure in service.  In regard to 
noise exposure, the Veteran asserted that he was exposed to 
noise by way of gunfire while out at sea.  He explained that 
he had been stationed at the stern of his ship when out to 
sea near twin "40 guns".  He said he had quite a bit of 
noise exposure from those guns firing as well as the screws 
turning in the stern of the ship and he added that he never 
wore ear protection.  

The evidence also includes a VA opinion dated in August 2004 
relating the Veteran's hearing loss, in part, to noise 
exposure in service.  However, the Board observed in October 
2006 that the August 2004 VA examiner did not have the 
Veteran's claims file available for review.  This was 
especially noteworthy in view of the RO's determination that 
the Veteran had no noise exposure in service.  

Accordingly, the Board determined in October 2006 that 
additional development was necessary regarding the Veteran's 
asserted noise exposure in service.  In this regard, the 
Board requested that the National Archives and Records 
Administration (NARA) be contacted and asked to submit copies 
of the deck logs for the LST 1091 for the period in 1945 that 
the Veteran served aboard this ship.  However, in requesting 
such records in April 2009, the RO erroneously requested 
records for the year 1942 rather than 1945.  The NARA 
responded by stating that the LST 1091 had not been 
commissioned until April 1945 and therefore there were no 
deck logs for the requested period in 1942.

Keeping in mind that verifying the Veteran's noise exposure 
in service may be a pivotal point in this claim, another 
attempt must be made to verify such exposure.  This requires 
that the deck logs from the LST 1091 be requested for the 
pertinent time period that the Veteran served aboard this 
ship, from April to October 1945.  

In addition, the Board noted in October 2006 that there were 
outstanding private medical records not on file.  In this 
regard, VA medical reports show that the Veteran underwent a 
binaural meatoplasty in December 2001 at a private medical 
facility.  Neither these records, nor any treatment records 
leading up to the meatoplasty, had been requested or 
obtained.  See 38 U.S.C.A. § 5103A(b),(c).  Thus, the Board 
requested that an attempt be made to obtain these records.  
These records are especially pertinent when considering a 
notation on a VA medical record in March 2002 that the 
Veterans' right ear hearing had significantly improved 
following the ear surgery.  The Veteran has not provided VA 
with any information regarding this medical treatment to 
date.  Thus, in light of the necessity of this remand, 
another attempt should be made to obtain these records.  

Thereafter, a determination regarding the Veteran's asserted 
noise exposure in service must be made.  Then, only if deemed 
necessary to decide this claim, the Veteran should be 
afforded a new VA ear. nose, and throat (ENT) examination so 
that a medical nexus opinion may be obtained based on an 
accurate history of injury.  See 38 U.S.C.A. § 5103A(d).

While the Board sincerely regrets that yet another remand of 
this matter will further delay a final decision on appeal, 
the Board finds that a remand to the RO/AMC is necessary to 
ensure that all due process requirements are met.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify (name(s) 
and address(es)) of the medical 
provider(s) who performed the binaural 
meatoplasty in December 2001 as well as 
provided pertinent medical treatment for 
the periods both prior to and following 
this procedure.  The RO/AMC should obtain 
copies of pertinent records from all 
identified treatment sources, following 
the procedures set forth in 38 C.F.R. 
§ 3.159 and associate them with the 
Veteran's claims file.  If any identified 
records cannot be obtained, this fact 
should be documented in the claims file.

2.  Obtain any outstanding VA audiology 
and ENT records from February 2004 to 
present.

3.  Contact the National Archives and 
Records Administration (NARA) and request 
that it provide copies of the deck logs 
for the LST 1091 for the period in 1945 
that the Veteran served on board this 
ship (from April to October).  
Information should also be obtained as to 
the type of guns that the LST 1091 was 
outfitted with during the period the 
Veteran was stationed on that ship.  In 
addition, an inquiry should be made to 
determine whether information is 
available regarding the frequency with 
which the guns were fired, as well as 
noise exposure the Veteran may have had 
at his other assigned duty stations.

4.  After the above requested evidence 
has been obtained, the RO should make a 
determination regarding the veteran's 
exposure to noise in service.

5.  Thereafter, following any additional 
development deemed necessary to making an 
informed decision in this case, to 
include affording the Veteran a new VA 
ENT examination (see 38 U.S.C.A. 
§ 5103A(d)) for the purpose of obtaining 
a medical nexus opinion, the RO should 
readjudicate the claim of entitlement to 
service connection for bilateral hearing 
loss.  If the issue on appeal continues 
to be denied, the Veteran and his 
representative must be provided a 
Supplemental Statement of the Case.  They 
must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

